Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The corrected notice of allowability acknowledges the claim to foreign priority.  The remainder of the allowance is identical to the previous allowance and is only included for completeness of record.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Relevant prior art of Nahari (US 20140004955) teaches allowing for a user to select one item from a subset of items selected by the game (paragraph 64).  This is similar to the instant application accepting of a first selection instruction to select a first one of the plurality of selection candidates.  However the selection candidates of the instant application is associated with one of a plurality of different attributes, with each one of the plurality of virtual objects having one of the plurality of different attributes.  See figures 4 and 5 of the instant application for example.  A player is given an option between 33a-33e, and selects 33a, which is shown as having a “red attribute”, this is shown in figure 5 to include “character A” and “character B”, once the selection is made, the result is revealed in (c) of the particular character which was acquired.  This is different from the prior art of Nahari, as the instant application requires the graphical display element to be displayed being based on the attribute associated with the corresponding selection candidate, whereas the prior art of Nahari allows for the user to simply select their preferred item.  Further, the instant application requires “accept a second selection instruction to select a second one of the plurality of selection candidates, wherein the first one of the plurality of selection candidates is excluded as a selection choice for selection by the second selection instruction”.  This is shown in figure 4 (d) wherein 33a has been removed, thus the player no longer has any “red attribute” options available, however a user can pay additional points if another available attribute interests the user from the remaining options.
With respect to Alice 101, the claims recite a judicial exception as per step 2A prong one such as select a plurality of selection candidates, and adjust the number of points available, however the judicial exception is integrated into a practical application as the selection candidates are selected according to a probability value and each have different attributes, with virtual objects also having different attributes, and creating a graphical element which is displayed based on the attribute, and making a virtual object eligible in response to the selected selection candidate.   This integrates the abstract idea into a game mechanic in a video game which improves the functioning to the technology or technical field of video games, and in a way which is a meaningful way behind generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715